t c memo united_states tax_court humboldt shelby holding corporation and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date p purchased h corp and s corp two corporations that had recently realized large capital_gains to avoid paying taxes on the gains it inherited p executed a common tax_avoidance scheme to generate capital losses under the scheme p contributed largely offsetting short-term options to two llcs it had formed p increased its bases in the llcs by the cost of the purchased options but did not reduce its bases by the cost of the sold options this accounting treatment allowed p to increase its bases in the partnerships by approximately dollar_figure million while spending only dollar_figure after the options expired p resigned from the llcs and received stock with nominal fair_market_value but very high bases p sold the stock and recognized capital losses of almost dollar_figure million which completely offset the gains p had inherited from h corp and s corp r issued a notice_of_deficiency disallowing p’s claimed deductions from the stock sales and professional fee deductions p had also claimed r further determined that p was liable for the accuracy- related penalty under sec_6662 held p improperly deducted capital losses on stock whose basis was artificially inflated with a transaction that lacked economic_substance held further p was not entitled to deduct professional fees under sec_162 held further p is liable for the accuracy-related_penalty under sec_6662 jasper george taylor iii and susan virginia sample for petitioner elaine harris veronica l trevino and julie ann p gasper for respondent memorandum findings_of_fact and opinion goeke judge james haber is a tax professional who has promoted tax_shelters to third parties through a company called the diversified group inc dgi this case involves a tax scheme mr haber carried out for his personal benefit mr haber is petitioner’s sole shareholder and his scheme would have allowed petitioner to avoid approximately dollar_figure million of federal_income_tax while incurring costs of only dollar_figure to carry out the tax scheme at issue petitioner contributed paired options to a partnership to generate an artificially high basis in property the partnership later distributed petitioner recognized large capital losses when it sold the stock and reported those losses on its return to offset capital_gains respondent disallowed the capital_loss deductions and related sec_162 business deductions and determined that petitioner was liable for a sec_6662 accuracy-related_penalty the issues for decision are whether petitioner improperly claimed short-term_capital_loss deductions of dollar_figure for its taxable_year we hold that it did whether petitioner improperly claimed sec_162 business deductions of dollar_figure for professional fees it incurred during its taxable_year we hold that it did and whether petitioner is liable for the accuracy-related_penalty under sec_6662 we hold that it is unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact petitioner is a delaware corporation with principal offices in new york petitioner claimed capital_loss deductions of dollar_figure and deducted dollar_figure for professional fees on its consolidated federal_income_tax return for the taxable_year ended date respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the taxable_year ended date and a penalty under sec_6662 of dollar_figure petitioner generated the disputed losses with a common tax_avoidance scheme we will describe below the general scheme to carry out the scheme a taxpayer first creates a partnership next the taxpayer buys and sells offsetting contingent assets and liabilities and contributes them to the partnership the taxpayer increases its basis in the partnership by its basis in the contingent asset but does not decrease its basis for the contingent_liability after the contingency period for the assets and liabilities expires under sec_722 when a party contributes property to a partnership in exchange for a partnership_interest the party takes a basis in the partnership_interest equal to his or her basis in the contributed_property under sec_752 a partner’s basis in its partnership_interest decreases when the partnership assumes a liability of the partner perpetrators of this scheme have argued that in helmer v commissioner tcmemo_1975_160 we held that partners should not decrease continued usually with little or no economic consequence the taxpayer liquidates the partnership_interest and receives property the property has a very high basis but minimal actual value the taxpayer sells the high-basis property at its actual value and recognizes a capital_loss digital options taxpayers have often used digital options as the offsetting contingent assets and liabilities in the avoidance scheme a digital option is an investment that provides for a return if a designated event occurs at a designated time for example a digital option might provide that x will receive dollar_figure if the s p is trading above the strike_price on january 20xx if the s p were trading below on the expiration date x would receive nothing investors can both buy and sell digital options if x had sold the option in our example above x would have had to pay dollar_figure if the s p were trading above on january 20xx if the s p were trading below on the expiration date x would not have to pay anything if an investor buys and sells options with exactly the same terms he or she will make exactly zero on the investment any payment the investor would owe continued their partnership bases when they contribute sold options would be offset by the receipt of an identical payment for example if x both bought and sold the options described above and the s p were trading above on the expiration date x would both pay and receive dollar_figure if the index were trading below on the expiration date it would neither owe nor receive a payment in either scenario the return on investment would be zero a party that intends to use digital options to generate tax losses usually will not purchase and sell options that offset completely because a transaction that could not produce a gain_or_loss would too obviously lack economic_substance instead the party will usually purchase and sell options that ostensibly provide an opportunity for gain_or_loss to accomplish this the party will purchase options that only mostly offset for instance using our previous example x would purchase an option with a strike_price of and sell an option with a strike_price of this arrangement would provide for a result called hitting the sweet spot the sweet spot is the range of prices between the strike_price for the purchased option and the strike_price for the sold option in our example if the s p were trading at dollar_figure on the expiration date x would receive payment on its purchased option and avoid payment on its sold option hitting the sweet spot can result in a very large windfall for an investor but the probability of hitting it is usually very low the hshc transaction mr haber created humboldt shelby holding corp hshc to acquire humboldt corp humboldt and shelby corp shelby two corporations with large built-in gains combined the two corporations had assets worth approximately dollar_figure million but they expected to pay dollar_figure million in federal_income_tax on their capital_gains consequently the corporations’ combined net asset value was only about dollar_figure million hshc purchased the two corporations for dollar_figure million and then engaged in a strategy to avoid paying taxes on the built-in gains mr haber created hbs investments llc hbs investments humboldt and shelby each purchased largely offsetting digital options and contributed them we have simplified the facts here for readability mr haber did not himself create hbs investments llc mr haber was the president of jsb investments jsb investments had two subsidiaries brenview holdings and cumberdale holdings brenview and cumberdale formed hbs investments with initial contributions of dollar_figure each the hbs investments operating_agreement vested all management and control in jsb investments to hbs investments refco capital markets ltd refco a commodities_dealer arranged the option trades humboldt purchased an option for dollar_figure million and sold a largely offsetting option for dollar_figure million when humboldt contributed the options to hbs investments it took a basis of dollar_figure million in the partnership_interest it received shelby purchased an option for dollar_figure million and sold a largely offsetting option for dollar_figure million when shelby contributed the options to hbs investments it took a basis of dollar_figure million in its resulting_partnership interest refco agreed to allow humboldt and shelby to pay only the dollar_figure difference between the premiums of the purchased and sold options the options expired three months later with no payment on either side humboldt and shelby liquidated their partnership interests in hbs investments and received common_stock of various publicly traded companies their bases in the stock matched their bases in their partnership interests approximately dollar_figure million subsequently they sold the distributed stock at its fair_market_value and we have again simplified the facts here for readability humboldt and shelby did not purchase the options directly rather each formed a corresponding llc--humboldt created humboldt trading llc and shelby created shel trading llc the llcs purchased the options and contributed them to hbs investments when hbs investments later liquidated the llcs recognized the tax losses which then flowed to humboldt and shelby recognized losses of nearly dollar_figure million hshc used the losses to offset the built-in gains it inherited when it purchased humboldt and shelby and avoided paying any_tax on the gains features of the options at issue the humboldt options were linked to the s p index humboldt expected to receive approximately dollar_figure if the index price was less than or equal to dollar_figure on the expiration date and nothing if the price exceeded humboldt expected to receive approximately dollar_figure million if the price fell within the sweet spot on the expiration date shelby’s options were linked to the nasdaq index shelby expected to receive approximately dollar_figure if the index price was less than or equal to dollar_figure on the expiration date and nothing if the index price exceeded shelby expected to receive approximately dollar_figure million if the index price fell within the sweet spot the option contracts gave refco a 15-minute window on the expiration date to select the price that would control the options’ outcomes refco could have chosen as the controlling price any value at which the indexes traded within that window this contract provision removed any practical possibility that the options would expire within the sweet spot the relatively long window ensured that refco could set a price outside of the sweet spot and refco had significant financial incentives to do so consequently although each set of options ostensibly provided for three potential outcomes only two were possible the options could have finished in the money generating dollar_figure and dollar_figure respectively or the options could have finished out of the money and generated no return fees petitioner deducted dollar_figure for professional fees it paid in connection with the acquisition of humboldt and shelby and the subsequent paired-option transaction the components of this deduction are a dollar_figure finder’s fee related to the acquisition a dollar_figure legal fee petitioner paid to obtain a tax opinion concerning the paired option arrangement and unsubstantiated fees totaling dollar_figure criminal investigation involving mr haber mr haber is petitioner’s sole owner and the architect of its tax_avoidance plan mr haber is a witness in criminal proceedings in the southern district of new york involving a former dgi client the u s attorney for that district denied mr haber’s request for immunity consequently mr haber has invoked his fifth_amendment privilege_against self-incrimination and declined to testify in these proceedings petitioner moved to stay the case until the criminal prosecution’s conclusion we denied the motion after finding that the interests of justice did not support further delaying the trial opinion i burden_of_proof the taxpayer bears the burden of proving by a preponderance_of_the_evidence that the commissioner’s determinations are incorrect rule a 290_us_111 deductions are a matter of legislative grace and a taxpayer bears the burden of proving entitlement to any claimed deductions rule a 503_us_79 the term burden_of_proof includes two distinct concepts the burden of persuasion ie which party loses if the evidence is closely balanced and the burden of production ie which party bears the obligation to come forward with the evidence at different points in the proceeding 546_us_49 before trial we considered shifting the burden_of_proof to respondent in the light of mr haber’s decision to invoke his fifth_amendment privilege and our decision to move forward with the trial in his absence we ultimately decided against shifting the burden of persuasion because doing so would have effectively sanctioned the commissioner for the federal prosecutor’s refusal to grant mr haber immunity we did shift the burden of production to respondent and requested petitioner to provide an offer of proof regarding the testimony mr haber would have provided if he had been granted immunity immunity is a statutory creation whose administration congress bestowed on the executive branch u s c secs and congress has given the attorney_general the authority to exchange the protection of immunity for otherwise incriminating testimony when in his judgment a witness’ testimony may be in the public’s interest 728_f3d_243 3d cir there is overwhelming judicial and legislative authority for the proposition that review on the merits of a federal prosecutor’s decision to grant immunity is barred by statute 589_f2d_1191 3d cir this bar extends to judicial review on the merits of a prosecutor’s decision to withhold immunity id rule permits the court to shift the burden_of_proof in its discretion under certain circumstances given the prosecutor’s broad authority to make immunity decisions without judicial interference we exercised this discretion cautiously here after careful consideration of mr haber’s circumstances we determined that he could invoke his fifth_amendment right to avoid testifying but we declined to shift the burden of persuasion after trial it is apparent that the burden of persuasion has no bearing on the resolution of this case the evidence in the record would support our conclusion even if we had shifted the burden and even if mr haber had testified as petitioner claimed in its offer of proof considering the significant objective evidence of his intent here we would have given little weight to his self-serving testimony see 748_f2d_890 4th cir a taxpayer’s mere statement of intent is given less weight than objective facts rev’g tcmemo_1983_165 ii economic_substance_doctrine a overview the legal right of a taxpayer to decrease the amount of what otherwise would be his taxes or altogether avoid them by means which the law permits cannot be doubted 293_us_465 however we will disregard transactions that lack economic_substance even when they formally comply with the requirements of the code see eg 364_us_361 whether a transaction has economic_substance is a factual determination 338_us_451 we will respect a transaction when it constitutes a genuine multiple-party transaction compelled by business or regulatory realities with tax-independent considerations that are not shaped solely by tax_avoidance features 435_us_561 courts have used different though related approaches in determining whether a transaction has economic_substance an appeal in this case would lie to the court_of_appeals for the second circuit and accordingly we follow the law of that circuit see 54_tc_742 aff’d 445_f2d_985 10th cir the court_of_appeals for the second circuit has endorsed a flexible approach in assessing economic_substance 933_f2d_143 2d cir aff’g tcmemo_1989_684 under that approach we evaluate both the transaction’s objective economic_substance and the taxpayer’s subjective business_purpose for engaging in the transaction id pincite these distinct aspects of the economic_substance inquiry do not however constitute discrete prongs of a rigid two-step analysis 330_fsupp2d_122 ndollar_figure d conn aff’d 150_fedappx_40 2d cir they are instead simply more precise factors to consider in the overall inquiry of whether the transaction had any practical economic_effect other than the creation of tax losses 694_fsupp2d_259 s d n y aff’d 658_f3d_276 2d cir courts have consistently considered the pertinent objective factors to be those relating to the profit potential of a given transaction and the subjective factors to be those relating to the purpose of the transaction see eg 708_f3d_507 3d cir aff’g tcmemo_2012_70 568_f3d_537 5th cir 454_f3d_1340 fed cir b application under the objective prong of the analysis we consider whether the transaction had any profit potential if both sets of options had finished in the money the transaction would have generated a dollar_figure profit independent of tax considerations however the existence of some potential for profit does not foreclose a finding of no economic_substance 243_f3d_1212 10th cir aff’g tcmemo_1999_18 the profit potential should be evaluated in the light of the guaranteed tax_benefit the transaction provides see 613_f3d_1249 10th cir finding that a dollar_figure million tax_benefit dwarfed a potential profit of dollar_figure such that the ‘the economic realities of the transaction were insignificant hbs investments would have received dollar_figure on the humboldt paired options and dollar_figure on the shelby paired options resulting in a dollar_figure profit net of the options’ dollar_figure cost in relation to the tax benefits of the transaction’ quoting 281_f3d_1108 10th cir the existence of a relatively minor business_purpose will not validate a transaction if the business_purpose is no more than a facade 201_f3d_505 d c cir aff’g tcmemo_1998_305 any seeming business_purpose that existed here was merely a facade the options could have resulted in a dollar_figure loss or a dollar_figure profit these economic effects are inconsequential compared to the dollar_figure million tax_benefit the options were guaranteed to generate although the transaction had some profit potential that potential was not significant enough to persuade us that petitioner engaged in the transaction for any nontax business reason under the subjective prong we determine the transaction’s purpose by considering objective evidence of the taxpayer’s intent see 912_f2d_736 4th cir petitioner purchased humboldt and shelby for dollar_figure million if petitioner had paid tax on the built-in gains it inherited it would have lost about dollar_figure million on the purchase because petitioner generated artificial losses to offset the built-in gains hshc made a dollar_figure million profit on the deal petitioner could offer dollar_figure million only because it had devised a scheme to avoid paying the tax after the purchase petitioner carried out a specific and targeted scheme to generate capital losses almost exactly offsetting the capital_gains it inherited mr haber had promoted similar transactions to dgi clients as a way to avoid paying tax on their capital_gains and we have no reason to believe he engaged in this transaction for a different purpose under certain circumstances an investor may use paired options as a legitimate means of generating gains however the facts here demonstrate that petitioner entered the transaction solely to generate tax losses petitioner claims that if mr haber had been available to testify it could have established that it had nontax reasons for engaging in the option transaction we find this unlikely in determining the purpose of a transaction we rely on objective evidence of intent mr haber’s self-interested testimony would have done little to offset the objective evidence that tax-avoidance alone motivated the transaction c petitioner’s attempt to distinguish its transaction petitioner admits that courts have consistently found similar tax_avoidance schemes lacking in economic_substance however petitioner attempts to distinguish its transaction first it attempts to differentiate the economics of its transaction petitioner argues that its options could have generated a profit without hitting the sweet spot whereas the options in other cases had to hit the sweet spot to generate a profit this argument does not persuade us that the options had economic_substance as we discussed earlier the transaction’s profit potential was insignificant compared to the guaranteed tax benefits it produced we do not find it significant that petitioner’s options were more likely to generate a profit than those in other cases the potential profit was not significant enough to suggest that nontax business reasons motivated the transaction petitioner also attempts to distinguish its transaction on the basis that it did not initiate the scheme on the advice of a tax_shelter promoter courts have often found that a taxpayer’s involvement with a tax_shelter promoter indicated that tax_avoidance primarily motivated a disputed transaction see eg palm canyon x invs llc v commissioner tcmemo_2009_288 82_fedclaims_636 aff’d 608_f3d_1366 fed cir 80_fedclaims_11 aff’d in part rev’d in part and remanded 598_f3d_1372 fed cir maguire partners-master invs llc v united_states wl at c d cal aff’d sub nom 444_fedappx_190 9th cir petitioner argues that the absence of a promoter in this case demonstrates that its transaction represented legitimate tax planning we disagree mr haber is a tax_shelter promoter he did not need to consult a third-party promoter because he knew the scheme well enough to execute it himself the subjective economic_substance inquiry is whether tax_avoidance solely motivated the transaction at issue the absence of a third-party promoter does not necessarily indicate that nontax reasons motivated a transaction especially when the taxpayer is himself an expert on the shelter at issue we find petitioner’s attempts to distinguish its case unavailing and we accordingly reach the same result as the many courts who have considered similar transactions d conclusion petitioner attempted to generate nearly dollar_figure million of capital losses with a cash outlay of only dollar_figure the options could have produced a dollar_figure profit independent of any_tax benefit but the existence of some potential profit is insufficient to impute substance into an otherwise sham_transaction where a common-sense examination of the evidence as a whole indicates the transaction lacked economic_substance sala f 3d pincite quoting keeler v commissioner f 3d pincite a commonsense review of the record here reveals that tax_avoidance alone motivated the transaction petitioner knew the transaction would produce guaranteed tax benefits of dollar_figure million and would at most cost dollar_figure the tax benefits alone prompted the transaction accordingly we find the transaction lacked economic_substance iii professional fees respondent denied a dollar_figure deduction petitioner had claimed for professional fees for the year at issue petitioner has provided canceled checks and bank statements to substantiate its payment of the fees in question the fees include dollar_figure petitioner paid to k z partners llc to facilitate petitioner’s purchases of humboldt and shelby and dollar_figure petitioner paid to obtain a legal opinion letter concerning the tax consequences of the paired-option contributions petitioner has not explained the purpose of the remaining fees under sec_162 a taxpayer may deduct ordinary and necessary expenses it incurs in carrying_on_a_trade_or_business petitioner has provided documents demonstrating that it paid all amounts associated with its professional fees deduction however petitioner has provided no evidence to demonstrate a business_purpose for dollar_figure of the deduction petitioner bears the burden of proving not only that it incurred the expenses but also that the expenses were ordinary and necessary in carrying on its trade_or_business petitioner has failed to carry its burden and we accordingly sustain respondent’s denial of this portion of the professional fees deduction costs associated with a transaction that lacks economic_substance are not deductible as business_expenses under sec_162 see 113_tc_254 aff’d 254_f3d_1313 11th cir we have determined that the paired-option transaction lacked economic_substance petitioner incurred dollar_figure in legal fees to obtain a tax opinion concerning that transaction accordingly petitioner was not entitled to deduct those fees under sec_162 we sustain respondent’s denial of this portion of the professional fees deduction it has long been recognized as a general matter that costs incurred in the acquisition or disposition of a capital_asset are to be treated as capital expenditures 397_us_572 petitioner incurred the consulting fee in connection with its acquisition of the humboldt and shelby stock stock is a capital_asset and a taxpayer must capitalize expenses related to its acquisition petitioner should have increased its bases in its humboldt and shelby stock by the amount of the consulting fee instead petitioner improperly deducted the expense we sustain respondent’s denial of the deduction iv penalty sec_6662 provides that a taxpayer may be liable for a penalty of of the portion of an underpayment_of_tax attributable to a substantial_understatement_of_income_tax negligence or disregard of rules or regulations or any substantial_valuation_misstatement sec_6662 and b and a substantial_valuation_misstatement occurs if the value of any property or the adjusted_basis of any property claimed on an income_tax return is or more of the correct amount sec_6662 sec_1_6662-5 income_tax regs if the valuation misstatement is or more of the correct amount the misstatement is considered a gross_valuation_misstatement and the penalty increases to sec_6662 the sec_6662 penalties do not apply if taxpayers demonstrate they acted with reasonable_cause and in good_faith sec_6664 the irs may impose only one accuracy-related_penalty on any portion of an underpayment even if that portion resulted from more than one of the types of for returns filed after date the applicable_percentage in sec_6662 was changed from to see pension_protection_act of ppa pub_l_no sec a a stat pincite similarly for returns filed after date the applicable_percentage with respect to the substantial_valuation_misstatement penalty of sec_6662 was changed from to see ppa sec a a stat pincite misconduct described in sec_6662 sec_1_6662-2 income_tax regs in the notice_of_deficiency respondent determined that petitioner is liable for the accuracy-related_penalty under sec_6662 for negligence sec_6662 for a substantial_understatement_of_income_tax sec_6662 for a substantial_valuation_misstatement and sec_6662 for a gross_valuation_misstatement sec_1_6662-2 income_tax regs prevents respondent from stacking these penalties to impose a penalty greater than on any portion of the underpayment or if that portion is attributable to a gross_valuation_misstatement petitioner owed federal_income_tax of over dollar_figure million for its taxable_year but reported and paid nothing the underpayment resulted from a valuation misstatement petitioner drastically overstated its bases in securities it received upon resigning from hbs investments petitioner claimed bases totaling almost dollar_figure million but its actual bases totaled dollar_figure this valuation misstatement qualifies as gross under sec_6662 and petitioner is liable for a penalty on the portion of the underpayment attributable to the misstatement see united_states v woods u s ___ 134_sct_557 holding that the gross_valuation_misstatement penalty applies when a transaction lacking economic_substance results in a valuation misstatement petitioner reported a loss of about dollar_figure million on its return a portion of the loss was attributable to its improper deduction of professional fees even without the professional fees deduction petitioner would have reported a net_loss therefore although a portion of the understatement of income did not result from a gross_valuation_misstatement the entire tax underpayment did therefore we find that respondent correctly calculated the penalty a sec_40 of the entire underpayment petitioner argues that it is not liable for the accuracy-related_penalty because it had reasonable_cause for understating its income_tax in their briefs both parties apply the special reasonable_cause rules for substantial understatements of income_tax resulting from tax_shelter items see sec_1 f income_tax regs however because we determine that the accuracy-related_penalty applies on account of a gross_valuation_misstatement we apply the reasonable_cause rules associated with the application of the penalty on that ground see gustashaw v commissioner tcmemo_2011_195 sec_1 b income_tax regs we determine whether a taxpayer acted with reasonable_cause and in good_faith on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is generally the extent of the taxpayer’s effort to assess the proper tax_liability id circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in the light of all the facts and circumstances including the experience knowledge and education of the taxpayer id petitioner’s underpayment did not result from an honest misunderstanding of the law mr haber is a sophisticated tax planner who deliberately exploited a perceived loophole in the law petitioner did not make a reasonable effort to assess its proper tax_liability petitioner should have known that reporting dollar_figure million in losses from a transaction that cost dollar_figure would result in a significant tax underpayment petitioner claims that a straightforward interpretation of the code and caselaw supported its tax position when it filed its return we disagree petitioner’s scheme depended on mr haber’s unreasonable interpretation of helmer v commissioner tcmemo_1975_160 and its progeny in helmer a partnership granted a development company an option to purchase the partnership’s land at a fixed price the agreement required the development company to make annual payments to the partnership while the option remained unexercised the annual payments were to count toward the purchase_price if the development company exercised the option the partners argued that the payments increased the partnership’s liabilities and thus increased their bases we disagreed because no liability arose upon receipt of the option payments petitioner relied on helmer for the proposition that a sold option is not a liability and thus partners should not decrease their bases when they contribute sold options this interpretation was not reasonable especially given the abusive result it achieved in this case the options at issue here did not resemble the option we addressed in helmer and did not command the same treatment we find that petitioner has failed to establish reasonable_cause and is liable for the accuracy-related_penalty decision will be entered for respondent sec_752 provides that a ny increase in a partner’s share of the liabilities of a partnership shall be considered as a contribution of money by such partner to the partnership under sec_722 partners increase their bases for money contributions
